Citation Nr: 0508303	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include uveitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from September 1986 
to October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which the RO, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for uveitis and a left ankle disorder.  He 
subsequently perfected appeals regarding each of those 
issues. 

The claims were remanded by the Board in April 2004 for 
additional evidentiary development.  That development has 
been undertaken and the case has now returned to the Board 
for adjudication.  The Board notes that, in a July 2004 
rating decision, the RO granted service connection for a left 
ankle disability, assigning a 10 percent evaluation.  The 
veteran has not expressed disagreement with that decision or 
any intention to pursue an appeal of that decision at this 
time.  

In view of the foregoing, the only issue before the Board for 
appellate consideration involves the claim for an eye 
disorder, to include uveitis.  In light of the most recent VA 
examination findings, the Board has characterized the claim 
in a broader sense to provide for the possibility that 
currently manifested eye conditions other than uveitis may 
warrant service connection.


FINDINGS OF FACT

A currently manifested eye disorder, diagnosed as recurrent 
irritation and corneal abrasions of the right eye, has been 
etiologically linked to service and to a service-connected 
disorder by competent medical evidence.


CONCLUSIONS OF LAW

Irritation and corneal abrasions of the right eye were 
incurred in service and are aggravated by a service-connected 
disability, obstructive sleep apnea.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January and September 2001 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim and what the veteran's own 
responsibilities were in accord with the duty to assist.  
Further, in another letter issued in June 2003, the veteran 
was specifically advised to identify any other evidence or 
information in support of his claim.  In addition, the 
appellant was advised by virtue of an August 2000 rating 
decision and a detailed November 2001 statement of the case 
(SOC) and subsequent Supplemental Statements of the Case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (known as Pelegrini II, which replaced the opinion 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this decision of the Board.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that VA examinations were conducted in conjunction with 
the claim.  Subsequent to the June 2003 duty-to-assist letter 
from the RO, the veteran replied in July 2003, indicating 
that he had no additional evidence to provide.  Thus, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran, and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran filed his original application advancing several 
service connection claims, including uveitis, in November 
1999. 

The service medical records show that, in November 1989, the 
veteran was treated for a superficial corneal abrasion of the 
right eye, suspected to be caused by an eyelash.  In March 
1992, he was treated for conjunctivitis with an antibiotic.  
In February 1993, he had a corneal abrasion of the right eye.  
There was no indication of any trauma.  In May 1993, 
traumatic uveitis of the left eye was diagnosed, which was 
treated with Pred Forte and Homatropine 5%.  A record dated 
in August 1993 indicates that the uveitis had resolved.  In 
June 1998, the veteran was seen due to complaints of a 
foreign-body sensation in the right eye.  This was assessed 
as superficial punctate epithelial staining, and was believed 
to have been caused by incomplete blinking or nocturnal 
lagophthalmos.  This was treated with antibiotic ointment and 
artificial tears.  In November 1998, a diagnosis of 
conjunctivitis of the right eye was made.  When he was seen 
again the next day, a diagnosis of uveitis of the right eye 
was made, and this was treated with Pred Forte and 
Homatropine 2%.  A record dated in December 1998 reflects 
that the uveitis had resolved, and medication was 
discontinued.  When the eyes were examined in March 1999, 
there was no indication of uveitis.  

A VA examination was conducted in February 2000.  The veteran 
gave a history of treatment for uveitis in 1998 and reported 
that he had experienced two recurrences since that time, but 
none during the year prior to the examination.  He had no 
complaints on examination.  Examination of the eye revealed 
no abnormalities.  Visual acuity was 20/20, corrected 
bilaterally.  An impression of history of uveitis, currently 
resolved, was made.   

VA outpatient records dated from 2000 to 2002 are entirely 
negative for any treatment or diagnosis of uveitis.  Uveitis 
is referenced in an August 2000 assessment, at which time the 
veteran gave a history of 3-4 bouts of uveitis occurring in 
1998 and 1999.  An examination of the eyes revealed that the 
veteran had eyeglasses, and denied having diplopia.  There 
was no assessment or diagnosis of uveitis made.  An entry 
dated in January 2002 reflects that the veteran complained of 
dry eyes in the morning, for which he was given a 
prescription for liquid tears.  When seen in September 2002, 
he complained of nasal congestion and itchy eyes, assessed as 
chronic rhinitis.

A VA optometry examination was conducted in June 2004, which 
included a review of the claims folder and summary of 
pertinent records and medical history.  A history of uveitis 
was noted, and the veteran reported that this condition had 
begun in 1993.  He reported having symptoms of light 
sensitivity, pain, dry eyes, and cloudy vision and floaters.  
On examination, uncorrected vision was 20/150- in both eyes, 
corrected vision was 20/20-3 in the right eye, 20/25 in the 
left eye, and 20/20 bilateral near vision.  There was lattice 
degeneration of both temporal retinas without hole, tear, or 
retinal detachment.  

The examiner assessed: two episodes of uveitis with two 
different etiologies: (1) the initial episode presented after 
blunt trauma to the left eye in service, classified as 
traumatic uveitis and not linked to any underlying systemic 
etiology.  The examiner explained that, while there was no 
doubt that this incident occurred while the veteran was in 
service, there did not appear to be any long-standing ocular 
disorder from this occurrence; (2) the second episode of 
uveitis, which was in the right eye (November 1998), appeared 
to be either idiopathic or possibly related to a 
conjunctivitis diagnosed the day before.  The examiner again 
explained that, while there was no doubt that this incident 
occurred while the veteran was in service, there did not 
appear to be any long-standing ocular disorder from the 
second occurrence, either.  The examiner concluded that it 
was unlikely that the veteran's current problems with his 
eyes resulted from either episode of uveitis which he 
sustained during service.

The examiner also assessed recurrent irritation and/or 
corneal abrasions of the right eye.  The examiner noted an 
ocular history showing several episodes of this, and 
explained that it could be due to several sources: traumatic 
(foreign body in the eye); spontaneous recurrent corneal 
erosions; poor tear quality, or exposure keratopathy due to 
incomplete lid closure while sleeping.  The examiner 
indicated that this had been a chronic, on-going problem for 
the veteran, and that it could have exacerbations and 
remissions over months to years.  It was noted that the 
veteran was still dealing with the problem of dry eyes.  The 
examiner opined that it was likely that the veteran's 
symptoms of irritation and corneal abrasions had started 
while he was in service and continued to the present time.  
The examiner also opined that this condition is aggravated by 
the veteran's sleep apnea.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

IV.  Analysis

The veteran maintains that he continues to have eye problems 
manifested by vision problems and occasional inflammation of 
the eyes, which has been diagnosed as uveitis.  He maintains 
that this condition may be secondary to his service-connected 
obstructive sleep apnea.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service medical records reflect that the veteran 
experienced a variety of eye problems during service, 
specifically from 1989 to 1998.  During that time, uveitis 
was diagnosed twice, in both 1993 and 1998, at both times 
resolving.  Post-service,


uveitis has not recurred or been diagnosed, as shown by the 
outpatient records and VA examination reports of 2000 and 
2004.  The 2004 examination report shows that the examiner 
explained that, while there was no doubt that the incidents 
of uveitis occurred while the veteran was in service, there 
did not appear to be any long-standing ocular disorder from 
either of those in-service occurrences.  The examiner 
concluded that it was unlikely that the veteran's current 
problems with his eyes resulted from either episode of 
uveitis which he sustained during service.

In this case, there is neither a current diagnosis of uveitis 
nor any competent medical evidence linking uveitis diagnosed 
in service to any of the veteran's currently manifested eye 
problems.  Accordingly, there is no basis in law for a grant 
of service connection for uveitis.  

However, during the 2004 VA examination, another eye disorder 
was identified, diagnosed as recurrent irritation and corneal 
abrasions of the right eye.  Having reviewed the service 
medical records and pertinent evidence in the claims folder, 
the VA examiner in 2004 noted that the veteran had an ocular 
history showing several episodes of irritation and corneal 
abrasions and explained that it could be due to several 
sources: traumatic (foreign body in the eye); spontaneous 
recurrent corneal erosions; poor tear quality, or exposure 
keratopathy due to incomplete lid closure while sleeping.  
The examiner indicated that this had been a chronic, on-going 
problem for the veteran and that it could have exacerbations 
and remissions over months to years.  The examiner expressed 
the opinion that it was likely that the veteran's symptoms of 
irritation and corneal abrasions had started while he was in 
service and continued to the present time.  The examiner 
further opined that the condition is likely aggravated by the 
veteran's sleep apnea.  

In essence, the service medical records document eye 
irritation and dryness, as well as episodes of corneal 
abrasion.  The VA examination report and opinion provided in 
2004 indicates that these conditions are of a chronic and 
recurrent nature, and also stands for the proposition both 
that recurrent irritation and corneal abrasions of the right 
eye were incurred during service and that they are aggravated 
by the veteran's service connected obstructive sleep apnea.  
There is no contrary medical opinion on file.  Resolving 
reasonable doubt in favor of the veteran, after consideration 
of all the evidence of record, the Board finds that service 
connection is warranted for recurrent irritation and corneal 
abrasions of the right eye.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for recurrent irritation 
and corneal abrasions of the right eye is granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


